DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The 35 USC 112 rejection of claim 20 have been withdrawn.

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. 
Applicant argues “fails to teach or suggest that the V-shaped or Y-shaped guide arms are configured to rotate the UAV 18 for aligning a wing of the UAV 18” and “the UAV 18 has to align itself before sitting in the V-shaped or Y-shaped guides in the container 12.” Examiner respectfully disagrees. 
While the UAV may be oriented to align itself to enter the guide rails and not have to be rotated, this is the best case scenario. However, if for any reason the UAV enters the guides not ideally oriented, the wings will contact the guides and as the UAV moves downward in the tapering guides, the wings will follow the guides and as such rotate the UAV into the position to contact the electrical surface. The alignment and rotation of the UAV is inherent into the shape of the Y-guides. 

Concerning the statement “Street is completely silent regarding a rotating mechanism which can enable the V-shaped or Y-shaped guide arms to rotate the UAV 

Concerning claim 5 and 15, newly found prior art has been applied to address the claim amendments of data contact points and data regions. 
Independent claim 15 is of similar scope as claim 1 and the response above is applied to Applicants arguments concerning claim 15. 
Applicant’s arguments concerning dependent claims 2-14, 16-20, relies on their dependency to claims 1 and 15. The response detailed above is applied to these claims as well.

Claim Objections
Claim 15 objected to because of the following informalities:  claim 15, line 5, appears to have a period after the term “guides”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4, 7, 8, 12, 15, 16 rejected under 35 U.S.C. 103 as being unpatentable over Sisko (20150158599) in view of Streett (20160229299).
In regards to claim 1, Sisko discloses an unmanned aerial vehicle (UAV) launch system, comprising:
a UAV landing surface (Figs. 1-3 floor surface of ref. 12); and
Sisko does not expressly disclose as taught by Streett: one or more guides (ref. 14, [0015] disclosed as guide arms) disposed on the UAV landing surface (as seen in Figs. 1-3), wherein the one or more guides are configured to rotate a UAV for aligning a wing of the UAV (claim 5 “the support structure includes guide arms configured to guide the UAV into a recharging position”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Streett by providing system of Streett comprising the UAV and elongated guides disposed on the UAV landing surface to more easily position the UAV during landing to align with surrounding structures.
Sisko as combined further discloses:
wherein the one or more guides comprises an elongated surface configured to contact the wing of the UAV (Streett as seen in Figs. 1-3);
wherein the one or more guides comprise opposing guides that taper together towards their bases (Streett as seen in Figs. 1-3, pair of guides form Y-shaped which taper from upper portion to lower portion of guides), and wherein the opposing guides rotatably guide the wing of the UAV into a predetermined angular orientation relative to the UAV landing surface (Streett, as seen in Figs. 1-3, pair of guides, ref. 14, form Y-shape, when wings contact guides during landing, they slide down guide to landing surface, the angle of the guides will rotate the UAV to landing position, claim 5 “guide arms configured to guide the UAV into a recharging position”).

In regards to claim 2, Sisko as combined discloses the system of claim 1 wherein the UAV landing surface is a telescoping UAV landing surface (Sisko Fig. 3 ref. 144 telescopes to raise or lower UAV).

In regards to claim 3, Sisko as combined further describes the system of claim1 but does not expressly disclose: wherein the one or more guides comprise a rigid alignment tab that extends upward from the UAV landing surface. It would have been an obvious substitution of functional equivalents to substitute arms of Streett for the alignment tab in order to accommodate larger UAVs, since a simple substitution of one known element for another would obtain predictable results. KSA International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 4, Sisko as combined discloses the system of claim 1 wherein the opposing guides (Streett ref. 14) are configured to rotatably guide the wing of the UAV into the predetermined angular orientation relative to the UAV landing surface as the UAV descends towards the landing surface (Streett, as seen in Figs. 1-3, pair of guides, ref. 14, form Y-shape, when wings contact guides during landing, they slide down guide to landing surface, the angle of the guides will rotate the UAV to landing position, claim 5 “guide arms configured to guide the UAV into a recharging position”).

In regards to claim 7, Sisko as combined discloses the system of claim 1 wherein the one or more guides comprise guide paddles, wherein each pair of guide paddles forms a V-channel that guide the wing of the UAV into a proper angular orientation relative to the UAV landing surface (Streett ref. 16), and wherein the wing of the UAV is at least partially disposed within the V-channel when the UAV is landed (Streett as suggested by Fig. 3).

In regards to claim 8, Sisko as combined discloses the system of claim 1 wherein the one or more guides comprise guide posts (Streett ref. 16), wherein the guide posts are spaced apart sufficiently to enable seating of the wing of the UAV between the guide posts (Streett as seen in Fig. 1).

In regards to claim 12, Sisko as combined discloses the system of claim 1 wherein the one or more guides (Streett ref. 16) align the wing of the UAV (Streett Fig. 1 not referenced) relative to the UAV landing surface (Sisko ref. 142).

In regards to claim 15, Sisko discloses a method comprising: 
landing an unmanned aerial vehicle (UAV) on a UAV landing surface (Figs. 1-3 floor surface of ref. 12, for landing UAV); and
Sisko does not expressly disclose as taught by Streett:
contacting, by one or more guides (ref. 14, [0015] disclosed as guide arms, for UAV), a wing of the UAV (winged UAV ref. 18) as the UAV lands on the UAV landing surface (UAV as seen in Figs. 1-3, bottom surface of ref. 12), wherein the one or more guides comprise opposing guides that taper together towards their bases (Streett as seen in Figs. 1-3, separate opposing guides seen);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Streett by providing system of Streett comprising the UAV and elongated guides disposed on the UAV landing surface to more easily position the UAV during landing to align with surrounding structures.
Sisko as combined further discloses:
rotatably guiding, by the one or more guides. the wing of the UAV into a predetermined angular orientation relative to the UAV landing surface (Streett claim 5 “the support structure includes guide arms configured to guide the UAV into a recharging position”);
rotating, by the one or more guides, the UAV for aligning the wing of the UAV (Streett, as seen in Figs. 1-3, pair of guides, comprising refs. 14 and 16, form Y-shape, when wings contact guides during landing, they slide down guide to landing surface, the angle of the guides will rotate the UAV to landing position, claim 5 “guide arms configured to guide the UAV into a recharging position”):
wherein the one or more guides comprises an elongated surface configured to contact the wing of the UAV (Streett as seen in Figs. 1-3, surface of elongated ref. 16), and wherein the one or more guides are disposed on the UAV landing surface (Streett as seen in Figs. 1-3, refs. 14 and 16 disposed on landing surface/floor of ref. 12).

In regards to claim 16, Sisko as combined discloses the method of claim 15 further comprising:
guiding, by the one or more guides, the wing of the UAV into a proper angular orientation relative to the UAV landing surface (Streett Figs 1, ref. 16 formed in a “v” shape, wing contacting the high side of ref. 16 will rotate UAV to bottom position),
wherein each pair of guide paddles forms a V-channel (Streett Fig. 1 at least ref. 16),
and wherein the wing of the UAV is at least partially disposed within the V- channel when the UAV is landed (as seen in Streett Fig. 3).

Claim 6, 9, 10, 11, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Sisko, Streett as applied to claim 1 above, and further in view of Gentry et al (9387928).
In regards to claim 6, Sisko as combined discloses the system of claim 2 but does not expressly disclose: wherein the telescoping UAV landing surface is rotatable.
Gentry teaches a UAV landing surface that is rotatable (C6:3 “The turntable 325 can enable the UAV 105 to be rotated while on the platform 115’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Gentry by providing the telescoping UAV landing surface is rotatable to align the UAV with the surrounding structure and to position the UAV into a favorable position with respect to the wind.

In regards to claim 9, Sisko as combined discloses the system of claim 1 but does not expressly disclose: wherein the UAV landing surface is rotatable to account for crosswind during a launch of the UAV seated in the UAV landing surface.
Gentry teaches a UAV landing surface that is rotatable to align for the wind (C6:8
 “The turntable 325 can also enable the UAV 105 to be aligned with the recharging system 205, or simply to enable a UAV 105 to take off and land into the wind as the wind shifts”). 
Therefore, it would have been obvious to one of ordinary skill in the art at
 the time of the invention to modify Sisko with Gentry by providing the UAV landing surface is rotatable to position the UAV into a favorable position with respect to the wind.

In regards to claim 10, Sisko as combined discloses the system of claim 1 but does not expressly disclose: wherein the UAV landing surface is configured to rotate to align a wing of the UAV seated on the UAV landing surface subsequent to a landing of the UAV.
Gentry teaches a UAV landing surface that is rotatable (C6:3 “The turntable 325 can enable the UAV 105 to be rotated while on the platform 115”), NOTE the rotation of the turntable is not in response to a UAV landing, accordingly the turntable is moved subsequent to a further UAV landing on the surface. .
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Gentry by providing the UAV landing surface is configured to rotate to align a wing of the UAV seated on the UAV landing surface to align the UAV with the surrounding structure and to position the UAV into a favorable position with respect to the wind.

In regards to claim 11, Sisko as combined discloses the system of claim 1 but does not expressly disclose: wherein the UAV landing surface is configured to rotate to a predetermined alignment with respect to a prevailing wind.
Gentry teaches a UAV landing surface that is rotatable to align for the wind (C6:8 “The turntable 325 can also enable the UAV 105 to be aligned with the recharging system 205, or simply to enable a UAV 105 to take off and land into the wind as the wind shifts” also “Rotating the UAV 105 can enable the package 310 to be properly aligned” accordingly rotating to a predetermined position). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Gentry by providing the UAV landing surface is configured to rotate to a predetermined alignment with respect to a prevailing wind to position the UAV into a favorable position with respect to the wind.

In regards to claim 17, Sisko as combined discloses the method of claim 15 but does not expressly disclose: rotating the UAV landing surface to a predetermined alignment with respect to a prevailing wind subsequent to the landing of the UAV (NOTE rotation is not in response to the prevailing wind).
Gentry teaches a UAV landing surface that is rotatable to align for the wind (C6:8 “The turntable 325 can also enable the UAV 105 to be aligned with the recharging system 205, or simply to enable a UAV 105 to take off and land into the wind as the wind shifts”). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Gentry by rotating the UAV landing
 surface to a predetermined alignment with respect to a prevailing wind subsequent to the landing of the UAV in order to position the UAV into a favorable position when landing with respect to the wind.

	In regards to claim 18, Sisko as combined discloses the method of claim 15 but does not expressly disclose: rotating the UAV landing surface to a predetermined alignment with respect to a prevailing wind;
 	Gentry teaches a UAV landing surface that is rotatable to align for the wind (C6:8
“The turntable 325 can also enable the UAV 105 to be aligned with the recharging system 205, or simply to enable a UAV 105 to take off and land into the wind as the wind shifts”). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Gentry by rotating the UAV landing surface to a predetermined alignment with respect to a prevailing wind in order to position the UAV into a favorable position when landing with respect to the wind.
	Sisko as combined further discloses: launching the UAV from the UAV landing surface (Sisko ref. 120 pad for landing and takeoff).

Claim 13, 14, 19 rejected under 35 U.S.C. 103 as being unpatentable over Sisko, Streett as applied to claim 1, 15 above, and further in view of Goossen et al (20090236470).
In regards to claim 13, Sisko as combined discloses the system of claim 1, however while Sisko discloses storage housing which the landing area translates down into (Sisko Fig. 3 ref. 140),
Sisko does not expressly disclose: a UAV pod, wherein the UAV landing surface is configured to rotate to align the wing of the UAV relative to the UAV pod to enable seating of the UAV into an interior of the UAV pod.
Goossen teaches rotating a UAV landing surface to align the landing surface with a UAV storage container/pod (Fig. 12B [0045] “The azimuth servo 130 provides azimuth rotation 804 to rotate the second VTOL vehicle 101 into a stowing orientation”, pod ref. 1004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Goossen by modifying the storage housing/pod to house UAVs in order to protect UAVs during inclement weather. Also it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Goossen by providing the UAV landing surface is rotatable to align the UAV and wing relative to the UAV pod/housing in to position the UAV such that it does not strike the pod/housing.

In regards to claim 14, Sisko as combined discloses the system of claim 13 wherein the UAV landing surface is a telescoping UAV landing surface (Sisko ref. 144 translated downward with landing surface), and wherein the telescoping UAV landing surface is configured to translate down into the interior of the UAV pod once the wing of the UAV is aligned relative to the UAV pod (Sisko ref. 144 translated downward with landing surface into ref. 140).

In regards to claim 19, Sisko as combined discloses the method of claim 15 but does not expressly disclose: rotating the UAV landing surface to align the wing of the UAV relative to a UAV pod to enable seating of the UAV into an interior of the UAV pod.
Goossen teaches rotating a UAV landing surface to align the landing surface with a UAV storage container (Fig. 12B [0045] “The azimuth servo 130 provides azimuth rotation 804 to rotate the second VTOL vehicle 101 into a stowing orientation”, pod/storage container ref. 1004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sisko with Goossen by providing the UAV landing surface is rotatable to align the UAV, and as such also the wing, relative to the UAV pod/housing in to position the UAV such that it does not strike the pod/housing. It would have been obvious provide a pod/container for the UAV in order to sotoire the UAV to avoid damage from other objects. 
Sisko as combined further discloses:
translating the UAV landing surface down into the interior of the UAV pod once the wing of the UAV is aligned relative to the UAV pod (Sisko Fig. 3 ref. 144 telescopes to raise or lower UAV, Goossen ref. 124 enables movement into pod/storage container).

Claim 5, 20 rejected under 35 U.S.C. 103 as being unpatentable over Sisko, Streett as applied to claim 1, 15 above, and further in view of Lussier et al (20170225802)
In regards to claim 5, Sisko as combined discloses the system of claim 1,
wherein the one or more guides are configured to rotate the UAV to align one or more (Streett, as seen in Figs. 1-3, pair of guides, ref. 14, form Y-shape, when wings contact guides during landing, they slide down guide to landing surface, the angle of the guides will rotate the UAV to landing position) electrically conductive contact points of the UAV (Street [0018] “a first open-contact pad may be included on the upper surface of the wing of the UAV, and a second open-contact pad may be included on the lower surface of the wing of the UAV”) with at least one of one or more 
Sisko does not expressly disclose: the electrically conductive points are electrically conductive data contact points or the contact regions are data contact regions.  
Lussier teaches electrically conductive data contact points which are used to transfer data/information from or to a UAV (Fig. 2F UAV charge/information download receptacle).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sisko as combined with Lussier by providing the electrically conductive data contact points and data contact regions in order to download information such as images or flight path from the UAV or to upload programed instructions for operation of the UAV in flight.

In regards to claim 20, Sisko as combined discloses the method of claim 15 further comprising: rotating, by the one or more guides (Streett, as seen in Figs. 1-3, pair of guides, ref. 14, form Y-shape), the UAV to align one or more electrically conductive contact points of the UAV with at least one of one or more regions disposed on a surface proximate the UAV landing surface (Street [0018] “a first open-contact pad may be included on the upper surface of the wing of the UAV, and a second open-contact pad may be included on the lower surface of the wing of the UAV”), wherein each of the one or more 
Sisko does not expressly disclose: the electrically conductive points are electrically conductive data contact points or the contact regions are data contact regions.  
Lussier teaches electrically conductive data contact points which are used to transfer data/information from or to a UAV (Fig. 2F UAV charge/information download receptacle).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sisko as combined with Lussier by providing the electrically conductive data contact points and data contest regions in order to download information such as images or flight path from the UAV or to upload programed instructions for operation of the UAV in flight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642